Order entered April 20, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01189-CR

                       ROBERTO KONEZ, JR., Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-81523-2018

                                       ORDER

      Before the Court is the State’s April 16, 2020 motion for extension of time

to file its brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE